—In an action, inter alia, to recover damages for medical malpractice, the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Westchester County (Barone, J.), entered March 16, 2001, as, upon the granting of that branch of the motion of the defendants pursuant to CPLR 4401 which was to dismiss the cause of action based on lack of informed consent, dismissed that cause of action.
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs.
Contrary to the plaintiffs’ contention, the Supreme Court properly dismissed the cause of action based on lack of informed consent. The plaintiffs failed to establish that any injuries sustained by the plaintiff Ana Hidalgo Trinidad were due, at least in part, to the absence of informed consent (see Public Health Law § 2805-d; Campea v Mitra, 267 AD2d 190 [1999]; Schel v Roth, 242 AD2d 697 [1997]; Etkin v Marcus, 74 AD2d 633 [1980]). S. Miller, J.P., Goldstein, Adams and Rivera, JJ., concur.